Citation Nr: 1510798	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for a right bicep muscle tear, to include as secondary to the service-connected left wrist and/or left knee disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from August 1978 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The issues were previously remanded in July 2014 to afford the Veteran a VA examination.  The examiner was instructed to provide an opinion as to whether the Veteran's back, right knee, and right bicep disorders were aggravated by his service-connected left knee and left wrist disabilities.  The Veteran was provided a VA examination in September 2014; however, the examiner provided an opinion as to whether the Veteran's disorders were aggravated by his military service as opposed to his service-connected disabilities.  Consequently, the examination is not adequate and an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received, including from the Marion VA Medical Center.

2.  Obtain an addendum medical opinion from the September 2014 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to the following:

A) Whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's back disorder is aggravated (permanently worsened beyond normal progression) by the service-connected left knee disability [If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of back disability present (i.e., a baseline) before the onset of aggravation.]  

B) Whether it is at least as likely as not that the Veteran's right knee disorder is aggravated (permanently worsened beyond normal progression) by the service-connected left knee disability [If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of knee disability present (i.e., a baseline) before the onset of aggravation.]  

C) Whether it is at least as likely as not that the Veteran's right bicep muscle tear is aggravated (permanently worsened beyond normal progression) by the service-connected left wrist and/or left knee disabilities [If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of bicep disability present (i.e., a baseline) before the onset of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




